PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/980,022
Filing Date: 15 May 2018
Appellant(s): ORACLE INTERNATIONAL CORPORATION



__________________
Peter Kraguljac
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/24/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/06/2022 and 6/22/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following grounds of rejection are applicable to the appealed claims:
	Claims 1, 9 and 17 is/are rejected under 35 USC 103 as being unpatentable over Rosengard (US PGPUB No. 2006/0155697) in view of Cohen (US PGPUB No. 2016/0127398) and Scarborough et al. (US PGPUB No. 2018/0060327)

4. ARGUMENTS
I.
Regarding Rosengard Summary and Examiner Misinterpretation
	Applicant argues the following: “The first clear error in the rejection is that the Examiner intermixes and combines steps from Rosengard [0021] and [0030] where the steps are clearly performed by two distinct and different processes of FIG. 2 and FIG. 3”
The examiner notes that the method illustrated in FIG. 2(a)-2(b) is a process that occurs periodically with steps such as step 128 occurring only at system initialization or when a pre-defined query is added or modified as further described in Paragraphs [0019]-[0027] of Rosengard. The method 200 of Realtime Query time Estimation & Acceleration illustrated in FIG. 3(a)-3(b) requires the method of FIG. 2(a)-2(b) which illustrates steps relating to query calibration. Query Calibration Database 120 is shown in FIG. 3 as contributing pre-defined query signatures, similarity scores and ETQ coefficients during execution of method 200. Therefore, the methods of FIGs. 2(a)-2(b) and 3(a)-3(b) are themselves intermixed as elements of FIG. 2 are required for executing method 200.




Regarding independent claims 1, 9 and 17,
Applicant argues that Rosengard (US PGPUB No. 2006/0155697) does not disclose the following limitations of independent claim 1:
in response to the fingerprint not matching an existing fingerprint: execute the query to completion by the database system;
The examiner respectfully disagrees,
The following visual aid is a combination of FIG. 3(a) and FIG. 3(b), annotated for ease of conveyance: 

    PNG
    media_image2.png
    1044
    1035
    media_image2.png
    Greyscale

The dotted line represents the trajectory of the method following step 212 of determining whether a real-time query signature matches a calibrated signature to step 238 or 248 where the real-time query is executed.
The method of Rosengard executes an incoming real-time query following a signature matching step 212. The segmented line indicates the steps of the method that follow step 212 that lead to either step 236 or step 248 which comprise issuing queries to the database system.
FIG. 3A of Rosengard illustrates a method 200 having step 212 of comparing the signature of an incoming input query QRJ to a calibrated signature. If the comparison fails, i.e. the fingerprint does not match the existing fingerprint, the method moves on to steps 214, 216, etc. until culminating in placing query QRJ into either a Long Query Execution List 224 or Order Query Execution List 228. Paragraph [0032] describes that each ordered query QOi is issued to the database engine from the ordered query execution list. Paragraph [0034] additionally describes that long queries from the long query execution list are also issued to the database engine.
Therefore, Rosengard teaches executing a query to completion in response to the fingerprint not matching an existing fingerprint.
determine, by at least the processor, that the query executed has an execution duration that exceeds a completion threshold;
The examiner respectfully disagrees,
FIG. 3A of Rosengard illustrates a method 200 having step 218 of estimating an execution time for the input query in order to obtain QRJ execution time. Method 200 is performed as part of query processing in order to perform real-time query estimation & acceleration and is therefore part of query execution. The broadest, reasonable interpretation of an “execution duration” of a query refers to a metric representing an execution time of a particular query. Therefore, the claim limitation does not preclude the examiner’s interpretation of an estimated query execution time that represents a processing duration for a query as an “execution duration” as this estimated time is derived from real-time metrics during query processing of the real-time query. 
Additionally, the process of estimating query execution times is based on estimate coefficients stored in a query calibration database as illustrated in FIG. 2(b) and calibrated based on executed cached and uncached queries as illustrated in FIG. 2(a). Therefore, the estimated time for each real-time query is based on an executed query having identical or similar lexical characteristics.
The QRJ execution time element of FIG. 3A represents an execution time of an input query and therefore represents an “execution duration”. Finally, Step 220 of FIG. 3 illustrates a comparison between QRT execution time and a database cache window time and moves on to step 222 or 226 based on said comparison, i.e. a determination as to whether the query has an execution duration that exceeds a completion threshold.
store, by at least the processor, the fingerprint corresponding to the query in the data structure;
The examiner has not relied on Rosengard to disclose the above limitation. In the previous Final Rejection mailed 10/26/2021, the examiner notes that Rosengard does not disclose the above-identified limitation and instead relies on Cohen (US PGPUB No. 2016/0127,398).
flag, by at least the processor, the fingerprint for evaluation in response to the execution duration of the query exceeding the completion threshold;
The examiner respectfully disagrees,
The broadest, reasonable interpretation of the term “flag” includes providing any means for identifying, marking or pointing out a fingerprint. The claim limitation does not provide a specific mechanism to perform said “flagging”, therefore the examiner has interpreted the term to refer to any means for identifying, marking or pointing out a fingerprint. Additionally, the term “evaluation” is not defined according to any specific mechanism or process. Therefore, the examiner is interpreting the term to refer to processing a query that has been identified, marked or pointed out in relation to its fingerprint.
FIG. 3B of Rosengard illustrates steps 238 and 246 of determining if all ordered queries and long queries respectively have been issued following the process of FIG. 3A that has placed input queries QRJ into their respective execution lists. The examiner notes that placing queries on a list based on fingerprint analysis is equivalent to identifying, marking or pointing out a fingerprint. The queries, and their associated fingerprints, are identified, i.e. flagged, as ordered queries or long queries and subsequently issued to the database engine for execution.
The Rosengard reference has been utilized by the examiner to teach the general framework of the claimed invention as illustrated in FIG. 3(a)-3(b) as a system for processing queries according to query fingerprints where queries are processed and execute according to comparisons of individual query fingerprints to a corpus of query fingerprints that are used to determine particular characteristics about incoming query according to prior knowledge.
Applicant argues that Cohen (US PGPUB No. 2016/0127398) does not disclose the following limitations of independent claim 1:
store, by at least the processor, the fingerprint corresponding to the query in the data structure; 
Paragraph [0113] of Cohen discloses storing fingerprints for each reference query in a reference library data structure. Therefore, the method of Cohen is capable of storing query fingerprints as part of processing query fingerprints.
in response to the fingerprint matching an existing fingerprint: identify the query as a subsequent query request of the same query or a similar query that was previously flagged for evaluation;
The examiner respectfully disagrees.
FIG. 3A of Rosengard illustrates a method 200 having a branching decision 212 comprising a comparison between an input query’s signature and a calibrated signature wherein the method moves on to step 216 if the query signatures are the same, i.e. describing a determination that the fingerprint matches an existing fingerprint, as well as subsequent action in response to said determination.
	The examiner has relied on the Cohen reference to disclose the step of identify[ing] the query as a subsequent query request of the same query or a similar query that was previously flagged for evaluation;
	The examiner notes that the claim does not provide specific mechanism to describe the functionality of “identify[ing] the query as a subsequent query request”, therefore the broadest, reasonable interpretation of the phrase includes any means of identifying or otherwise labelling or recognizing a query as a “subsequent query request”, which the examiner is interpreting as referring to a query that has been previously submitted, executed, and/or resolved.
The method of Cohen comprises determining how similar a query is to one that was previously submitted. Paragraph [0113] of Cohen describes a library manager component configured to compare query fingerprints to calculate matching scores that determine similarity between query fingerprints. The method receives a binary query sample, produces a query sample fingerprint an compares the sample fingerprint with binary query sample fingerprints and determining a similarity score for each previously stored fingerprint. 
Paragraph [0051] of Cohen additionally discloses that fingerprints may be compared to identify code or code portions to be queried or analyzed that are known to be malicious or appear to be modified versions of known malware, i.e. the known query code fingerprints represent previously submitted queries that have been previously flagged (e.g. previous queries which have been identified as malware, etc.)
The examiner has relied on the Cohen reference to disclose steps of processing query fingerprints following fingerprint comparisons that are not found in the Rosengard reference which comprise steps of storing fingerprints and identifying known queries as discussed above.


Applicant argues that Scarborough (Scarborough et al. US PGPUB No. 2018/0060327) does not disclose the following limitations of claim 1:
based on the fingerprint matching and being flagged for evaluation in the data structure, analyze statistics for the fingerprint to determine whether execution of the subsequent query request will cause an unacceptable negative impact on the database system;
The examiner respectfully disagrees, 
Paragraph [0038] of Scarborough discloses that search sessions are classified according to query resolution scenarios. Search sessions therefore represent particular query resolution scenarios, i.e. queries are flagged for evaluation, and receive a classification that matches a particular scenario according to the query execution, i.e. fingerprint matching. The examiner notes that the claim limitation does not require a particular ordering for either the fingerprint matching nor the flagging steps, merely that the analysis of statistics is based on these two components.
The broadest, reasonable interpretation for an “unacceptable negative impact” of a query includes a negative outcome of a query. Paragraph [0038] of Scarborough describes a step of calculating a “failure intensity value” represented as a weighted value for a search session according to the search session’s classification which is obtained as a result of query execution. The claim limitation does not provide a specific mechanism for “analyz[ing] statistics for the fingerprint”. The examiner is therefore interpreting this step to refer to processing of characteristics relating to a fingerprint. The failure intensity value described by Scarborough therefore represents an analysis of the search session’s statistics, i.e. its attributes such as classification, etc. that identifies a failure intensity value, i.e. an unacceptable negative impact on the database system;
control, by at least the processor, execution of the subsequent query request based on the one classification of the fingerprint.
The examiner respectfully disagrees,
Paragraphs [0037]-[0038] of Scarborough describe a process wherein a user provides an input query during a search session. The method is capable of determining whether or not the query has been previously answered, and therefore previously submitted. The examiner notes the broadest, reasonable interpretation of “control[ling] execution” includes any method or process by which a query is brought to execution based on its characteristics, in the case of Scarborough, query execution is controlled based on a classification. FIG. 4 illustrates step 216 comprising a determination as to whether the query has been previously resolved and continues to either step 206 or 218, i.e. controlling execution based on determining whether the query has been previously entered or not, i.e. a classification applied to the search session to which the query belongs, i.e. the classification of the fingerprint.

Regarding independent claims 9 and 17,
	Claims 9 and 17 are analogous to the subject matter of independent claim 1. Therefore, the discussion above similarly applies.



Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        


Conferees:
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                     
                                                                                                                                                                                   /RYAN M STIGLIC/Primary Examiner
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.